Title: To George Washington from Benevolence, 4 April 1794
From: Anonymous (Benevolence)
To: Washington, George


          
            Sir
            Connecticut Apr. 4th 1794
          
          I have lately travelld through the N. England States Vermont—&c. The Generale
            topick was the times but principally the Sufferings of our Citizens among the
            Algerines—At Several places the Generale wish was that the President Would Issue his
            proclamation for a generale Contribution for their Relief—I heard one farmer Say he
            would give 5 Guinies another 2. no person said under a Dollar.
          Upon the principles of Compassion I have thus made Bold to write you I am myself an
            Obscure Charactor, & I would not Even wish to Dictate the President, But if I am in
            the Wrong, it must be imputed to my Feelings.
          however I am Confident that if the President Should only Issue his proclamation
            Ordering it to be Read preparatory one week in all Religious Assemblys in the Union that
            a Prodigious Sum would be Raised Voluntarily—if any thing will touch the feelings of
            mankind that will—I will give 10 Guinies now sir if this Aynominus letter will be Recd
            & the proclamation Comes forth I will do all in my power to promote it—I have no Relation Neither acquantance among the Prisoners. I am Sir—a
            True Friend & Republican
          
            Benevolence
          
        